                          UNITED STATES DISTRICT COURT
                  DISTRICT FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE


 KAYLA GORE; JAIME COMBS; L.G.; and
 K.N.,

                            Plaintiffs,
                                                             No. 3:19-cv-00328
                       v.

 WILLIAM BYRON LEE, in his official
 capacity as Governor of the State of                        Judge Eli J. Richardson
 Tennessee; and LISA PIERCEY, in her                         Magistrate Judge Barbara D. Holmes
 official capacity as Commissioner of the
 Tennessee Department of Health,

                            Defendants.



                                NOTICE OF CHANGE OF ADDRESS

      Effective immediately, the business address for plaintiffs’ counsel, Tara L. Borelli,

is:

                                 Tara L. Borelli
                                 LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
                                 158 West Ponce De Leon Avenue, Suite 105
                                 Decatur, GA 30030
                                 Telephone: 404-897-1880
                                 Facsimile: 404-506-9320

Respectfully submitted this 9th day of July, 2021.

                                                s/John T. Winemiller
                                                John T. Winemiller
                                                Merchant & Gould
                                                800 S. Gay Street, Suite 2150
                                                Knoxville, TN 37929
                                                Phone: (865) 380-5960
                                                Facsimile: (612) 332-9081
                                                JWinemiller@merchantgould.com




      Case 3:19-cv-00328 Document 104 Filed 07/09/21 Page 1 of 2 PageID #: 2579
                                              Tara L. Borelli
                                              LAMBDA LEGAL DEFENSE AND
                                              EDUCATION FUND, INC.
                                              158 West Ponce De Leon Avenue, Suite 105
                                              Decatur, GA 30030
                                              Telephone: 404-897-1880
                                              Facsimile: 404-506-9320
                                              tborelli@lambdalegal.org
                                              Counsel for Plaintiffs


                              CERTIFICATE OF SERVICE
       I hereby certify that on July 9, 2021, a copy of the foregoing Notice of Change of
Address was filed electronically. Notice of this filing was served upon Defendants’ counsel of
record via email through the court’s electronic filing system:

Dianna Baker Shew
Assistant Attorney General
P O Box 20207
Nashville, TN 37202-0207
(615) 532-1969
Dianna.Shew@ag.tn.gov

Matthew Floyd Jones
Office of Attorney General and Reporter
P.O. Box 20207
Nashville, TN 37202
(615) 532-5817
matt.jones@ag.tn.gov

Sara E. Sedgwick
Senior Assistant Attorney General
P.O. Box 20207
Nashville, TN 37202
(615) 532-2589
Sara.Sedgwick@ag.tn.gov

Sung Jae Lim
Office of the Attorney General of Tennessee
Civil Rights and Claims Division
P.O. Box 20207
Nashville, TN 37202-0207
jae.lim@ag.tn.gov

Parties may access this filing through the Court’s electronic filing system.

                                                     s/John T. Winemiller
                                                 2
   Case 3:19-cv-00328 Document 104 Filed 07/09/21 Page 2 of 2 PageID #: 2580
